Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on December 30, 2021.
Claims 1-5 are currently pending in this application and are considered in this Office action, with claims 1, 3-5 amended.
Applicant’s amendment to Title has overcome the objection set forth in a previous Office action mailed on October 14, 2021. 
Because claim 1 have been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. 
Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2011/0041258 A1), hereinafter Ko in view of Li et al. (US 2018/0057987 A1), hereinafter Li ‘987 in further view of Kim et al. (KR 20150028180 A), hereinafter Kim, in further view of Finch et al. (US 2010/0146712 A1), hereinafter Finch in further view of Hendrickson et al. (US 2010/0102076 A1), hereinafter Hendrickson.
Regarding claim 1, Ko discloses a washing machine (10, e.g. Fig. 2) comprising a first washing device (11) including a first tub (71) and a first heater (111); a second washing device (12) including a second tub (81) and a second heater (112); and a control panel (31, 32). In the washing machine disclosed by Kim, the first and second tubs are capable to store wash water (e.g. para 49), the first and second heaters are capable to heat the wash water stored in the first and second tubs (e.g. para 49), and the control panel is configured to provide a first washing mode selection menu through which a plurality of first washing modes for the first tub is selected, and provide a second washing mode selection menu through which a plurality of second washing 
 Ko does not disclose that the first and second washing mode selection menus are provided on the same control panel. Li ‘987 teaches a washing machine comprising independent washing units (e.g. Abstract), and a control panel (110) comprising the washing mode selection menus for the first and second tubs (e.g. Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the control panel of Ko to have an integral arrangement of the washing mode selection menus for the first and second tubs as taught by Li ‘987 in order to allow the user to specify parameters for the independent washing units. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to reduce production costs, to make operation process less complicated, achieve beautiful appearance, and avoid causing inconvenience for the user to view an operating state of the washing drums and set working parameters, and have a reasonable expectation of success because such arrangement is known in the art. Thus, the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. 
Ko does not disclose that the first and second washing mode selection menus include one mode in which the wash water needs to be heated and another mode in which the wash water need not be heated. Kim teaches a washing machine (100, e.g. Fig. 1) comprising a control panel (110) comprising a washing mode selection menu through which a plurality of washing modes is selected (e.g. Fig. 5), including one mode in which the wash water needs to be heated and another mode in which the wash water need not be heated (cold water).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the first and second washing mode selection menus of Ko and Li ’987 with one mode in which the wash water needs to be heated and another mode in which the wash water need not be heated, as taught by Kim in order to wash the laundry at different temperatures. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to allow to user to select power-saving washing modes and have a reasonable expectation of success because such menus are known in the art. Thus, the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. 
Ko modified with Li ‘987 and Kim does not teach limiting the second washing mode selection menu such that the one mode in which the wash water needs to be heated is prevented from being selected. Finch teaches that the controller is configured to determine a need for a power-consuming function and to select and perform a selective deactivation of at the power consuming functions to reduce power consumption of the clothes washer (Abstract), that the hot water selection can be prevented or ‘blocked’ from activation (para 65).  It would have been obvious before the 
Finch teaches that the power-consuming mode is blocked from activating (para 65). Finch does not teach that the power-consuming mode is blocked from activating by not being displayed. Hendrickson teaches an appliance (12) comprising a user interface (e.g. Figs. 3, 15), and a controller (68) having a cycle architecture (69, Fig. 4), configured to perform hiding or making available user interface screens, making elements of screens visible, invisible, enabled, or disabled (para 181). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to block user from activating the power-consuming mode taught by Finch by hiding or making elements of screens invisible as taught by Hendrickson in order to prevent user from activating the power-consuming mode. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for making operation process less complicated, and avoiding causing inconvenience for the user to view an 
Regarding claim 2, Ko discloses that the first washing device (11) includes a first laundry inlet (21) disposed at a front part thereof, and the second washing device (12) includes a second laundry inlet (22) disposed at an upper part thereof (e.g. Fig. 2).
Regarding claim 4, in the washing machine disclosed by Ko, the first washing device, when operating in the mode in which the wash water stored in the first tub needs to be heated, is capable to drive the first heater in a manner that the wash water stored in the first tub reaches a first target temperature, and the second washing device, when operating in the mode in which the wash water stored in the second tub needs to be heated, is capable to drive the second heater in a manner that the wash water stored in the second tub reaches a second target temperature, as claimed.
Regarding claim 5, Ko discloses a microcomputer that controls the overall operations of the washing units (para 56). The disclosed microcomputer is capable to drive the first heater in a manner that the wash water stored in the first tub reaches a first target temperature, and drive the second heater in a manner that the wash water stored in the second tub reaches a second target temperature, as claimed (via 601, i.e. finish heating, before the wash water stored in the second tub reaches the second target temperature, i.e. before the control panel stops preventing selection of the heating mode for the second washing unit and starts heating the wash water in the second tub.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim 1. However, the claim would be allowable if the claim is rewritten in independent form including all of the limitations of the base claim 1. The reasons for the indication of allowable subject matter have been provided in the previous Office action mailed on October 14, 2021. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711                                                                                                    

/Joseph L. Perrin/Primary Examiner, Art Unit 1711